DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL Office Action is in response to Applicant communication filed on 03/24/2021. 

Status of Claims
Applicant’s amendment amended claims 1, 12, and 20. Claims 1-20 are pending and have been rejected as follows. 

Response to Amendment
The 35 U.S.C. 103 rejection(s) of claims 1-20 in the previous office action are withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 103 as necessitated by amendment.

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 103 are fully considered but unpersuasive and/or moot in view of the new grounds of rejection herein. 
Applicant argues that Lee “describes using gait recognition to recognize the emotion of a customer, which may be used to assess customer satisfaction. (Emphasis added). However, Lee does not teach or suggest “identifying an individual…using gait recognition” as recited in amended independent claim 1 (emphasis added). That is, identifying an emotion is not the same as identifying an individual” (emphasis added).” (Remarks P. 10). Examiner finds this argument unpersuasive. Lee’s described use of video based technologies to identify customer emotion by extracting the gait of the customer, e.g. identifying a customer “paces back and forth” (Lee: [0161]: “Other video based technologies could be utilized by the system when appropriate, such as remote emotion identification by using object gait, face, etc. to extract further data about the customer (e.g., whether relaxed, happy/smiling, anxiety level high, agitated, puzzled, paces back and forth, etc.). Such data could be used to identify aisles which gives the most anxiety/frustration to our customers as well as the “happy aisles' where customers spend less time with lots of picked up goods.”), clearly teaches the “identifying” of the individual “using 
Applicant further argues that the prior art fails to teach or suggest “identifying…a role of the individual within the commercial entity using gait recognition” (Remarks P. 11), however Applicant’s argument is moot in view of the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 1, 12, and 20 recite “the sensor operable to monitor the commercial entity based at least in part on identifying an individual and a role of the individual within the commercial entity using gait recognition” however Applicant’s disclosure fails to describe any identification of a “role” of the individual using gait recognition. Specifically, the disclosure fails to recite the terminology “role” or any apparent synonymous language (e.g. job, purpose, etc.) let alone identifying said role using “gait recognition”. The Specification merely describes that gait recognition may be used to identify an object, user, etc. [0024], e.g. customer of the commercial entity [0031], and that a status of objects and individuals of the commercial entity may be monitored in conjunction with the sensor [0031]. However, such “status” monitoring is insufficient to clearly convey the identifying of a “role” to one of ordinary skill in the art. Furthermore, the “identifying the customer” as described in [0031]: “Monitoring module may identify the customer by performing a customer recognition algorithm in relation to the image of the customer (e.g., facial recognition algorithm, voice recognition, gait recognition, object recognition, and the like).” is merely synonymous with identifying or otherwise recognizing an object, individual, etc. within the image and does not reasonably convey the specific identification of the “role” of the corresponding object/individual identified, i.e. the specification does not describe using gait recognition or any other recognition technique to differentiate between specific “role[s]” of detected individuals, e.g. recognizing an individual as being a “customer” versus an “employee” based on their gait (see MPEP 2161.01(I): “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.”; MPEP 2163(I)(B): In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus)). Furthermore, the disclosure that the computer system performs a “customer recognition algorithm”, e.g. “gait recognition”, to “identify a customer”, i.e. specifically identify an individual having the role of “customer”, (Spec: [0031]) is insufficient to show that Applicant had possession of the broader genus of using gait recognition to identify the “role” itself of the individual or customer (MPEP 2161.01(I): “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
”). In other words, Applicant’s claims are not commensurate in scope with the disclosure as the claims attempt to cover any and all ways of identifying a “role” of an individual using gait recognition however the specification at most describes one embodiment of “identifying a customer” and this is insufficient to support the broader claim language.  Therefore, claims 1, 12, and 20 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement and recite new matter. 
Dependent claims 2-11 and 13-19 are rejected under 112(a) by virtue of their dependency on rejected parent claims 1 and 12. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
Lee et al. US 20130027561 A1 hereinafter “Lee” in view of
Kuncl et al. US 20140282721 A1 hereinafter “Kuncl”, in further view of
Donovan et al. US 2009/0135007 A1
Birtcher et al. US 20090153335 A1 hereinafter “Birtcher”. 
Claims 1, 12, and 20,
Lee teaches A computer-implemented method/An apparatus/A non-transitory computer-readable medium storing computer-executable code for monitoring a commercial activity (Lee: Abstract: “A system for improving site operations by detecting abnormalities includes a first sensor abnormality detector connected to a first sensor”; [0002]: “More particularly, the present disclosure relates to data mining for improving site operations by detecting abnormalities.”), [the 5 method comprising:]/[comprising:]/[the code executable by a processor to:] 
[a processor; memory in electronic communication with the processor; and instructions stored in the memory, the instructions being executable by the 5 processor to:] (Lee: [0107]-[0108])
Monitoring/monitor, via a sensor at a first location, an activity of the commercial entity in relation to the policy setting, the sensor operable to monitor the commercial entity based at least in part on identifying an individual …within the commercial entity using gait recognition; (Lee: Abstract: “A system for improving site operations by detecting abnormalities includes a first sensor abnormality detector connected to a first sensor and configured to learn a first normal behavior sequence”; [0015]: “provided is a method for monitoring and controlling the work flow process in a retail store by automatically learning normal behavior and detecting abnormal events from multiple systems.”; [0113]: “Exemplary sensors are point of sale (POS) 44, video 44, unified communication (UC) 46, site access control 48 and facility/eco control 50;”; Fig. 2; [0113]-[0114]: “which automatically learns sequence patterns and detects abnormal event sequences, known as event sequence mining.”; [0115]: “First, each agent 32, 34, 36, 38 and 40 collects event data from its respective sensor 42, 44, 46, 48, 50 used at a site and learns a normal pattern from a selected subset of the input and output of a selected sensor 42, 44, 46, 48, 50.”; [0068]: “having a first sensor, a first sensor abnormality detector connected to the first sensor, and configured to learn a first normal behavior sequence based on detected data sent from the first sensor,”; [0161]: Other video based technologies could be utilized by the system when appropriate, such as remote emotion identification by using object gait, face, etc. to extract further data about the customer (e.g., whether relaxed, happy/smiling, anxiety level high, agitated, puzzled, paces back and forth, etc.). Such data could be used to identify aisles which gives the most anxiety/frustration to our customers as well as the “happy aisles' where customers spend less time with lots of picked up goods.); 
Determining/determine whether a value derived from the monitored activity satisfies the predetermined threshold of the policy setting (Lee: Abstract: “an abnormality correlation server configured to receive abnormally scored first sensor data and abnormally scored second sensor data, the abnormality correlation server further configured to correlate the received abnormally scored first sensor data and abnormally scored second sensor data sensed at the same time by the first and second sensors and determine an abnormal event";[0113]-[0114]: “which automatically learns sequence patterns and detects abnormal event sequences, known as event sequence mining.”; [0115]: “The ACS 52 translates the abnormal activities (e.g., abnormal customer order requests) using a mining agent which scores the abnormal behavior based on the abnormality that the behaviors of, e.g., a customer, a worker, or a drive thru car in the form of time-space distributions. Once the event is ranked based on the score, it establishes a common reference for the abnormality between different types of the events.”; [0116]: “The meta property of the score abnormal events is based on occurrences, inter-arrival rate, and correlation of the events of different types.”; [0068]: “the first sensor abnormality detector having a first scorer configured to assign a normal score to first sensor data corresponding to the learned normal behavior sequence and an abnormal score to first sensor data having a value outside of the value of the first sensor data corresponding to the learned normal behavior sequence,”); 
Detecting/detect an anomaly associated with the monitored activity based at least in part on the value derived from the monitored activity, wherein the anomaly comprises one or more of an anomaly in production at the first location or an anomaly in a commercial activity at the first location;(Lee:  Abstract; Fig. 4, 18-19; [0042] Another feature of the system traces back all the abnormal events after one abnormal event has occurred; [0068]: “the first sensor abnormality detector having a first scorer configured to assign a normal score to first sensor data corresponding to the learned normal behavior sequence and an abnormal score to first sensor data having a value outside of the value of the first sensor data corresponding to the learned normal behavior sequence,”; [0222] The composite event E14 includes sub-events C5, C6, P2, A1 and L2 and key sub-events C7, the system first detects the POS register is in an OPEN mode for a certain period of time over the learned threshold (key sub-event) P3, the system automatically checks correlated events (e.g. security camera, etc.) and back tracking the events that might be correlated in terms of time and spatial (location proximity) factors.;  [0227]; [0232] The system in accordance with a non-limiting feature of the disclosure detects car bailout sub-events and long POS transaction interval sub-events with long queue sub-event in the drive-thru lane. The system can readily understand the situation back-tracking to the abnormally large order sub-event with time proximity;)
Determining/determine a single cause of the anomaly based at least in part on detecting the anomaly;(Lee: [0042] Another feature of the system traces back all the abnormal events after one abnormal event has occurred; [0222] FIG. 19 shows a schematic view of a composite event E14 in the form of a composite event journal or record, which is stored in the event and transaction multimedia journal server 72. The composite event E14 includes sub-events C5, C6, P2, A1 and L2 and key sub-events C7, P3, which generally have a higher abnormality score value than "non-key" sub events. As part of a composite event, the system may include non-key sub-events C5, C6, P2, A1 and L2 based on back-tracking their correlation to the key sub-events (i.e., the importance of the non-key sub-events may not have been determined until the later key sub events have been detected).; [0226] As an example, the system first detects the POS register is in an OPEN mode for a certain period of time over the learned threshold (key sub-event) P3, the system automatically checks correlated events (e.g. security camera, etc.) and back tracking the events that might be correlated in terms of time and spatial (location proximity) factors.;  [0232] In another example, the system in accordance with a non-limiting feature of the disclosure may be used to identify a slow drive-thru and bailout situation. Where an especially large order of food is placed as a drive-thru order, this situation can occupy kitchen resources (e.g., a microwave) and slow down the production of a particular type 
identifying an off-site indicator panel located at a second location different from the first location; (Lee: [0015]-[0016]: “to provide real-time notification and incident management reports to a mobile worker and/or managers in real-time.”; [0018]-[0020]; [0030]-[0032]; [0063]: “Automated notification capability via unified communication to send external (offsite) notifications when an alarm is detected.”; [0215]: “At step S178 a unified view of data, including composite events and sub-events, is created for display (via a viewer) on a computer 100 in the form of a GUI, and a unified communication may also be forwarded to the computer 100 in the form of other alerts.” And Fig. 17; [0217]: “The BI dashboard 232 has six areas which display information related to the site and events for easy understanding by the user” “Area D2 shows a spatial, or aerial, view of the site being monitored”; [0218]-[0221] describing aspects of the dashboard, Fig. 18, which include abnormality event information; [0223]: “With the above-described system BI dashboard 232 can display video and related information associated with key sub-events and non-key sub events in a unified view as a dashboard or in reports to computers 100 and mobile devices 76.”; [0228]; Fig. 15 and [0205])
Determining/determine a location of a user associated with the commercial entity…(Lee: [0080]: “a method of managing a workforce at a site is provided, the method including monitoring the location of at least one employee at the site,”; [0147]: “In this regard, each sales staff member holds a location-identifying device (such as, for example, a mobile 
upon determining the value derived from the monitored activity satisfies the predetermined threshold of the policy setting, generating/generate a notification …(Lee: [0016]; [0068]: “…and an abnormality report generator configured to generate an abnormality report based on the correlated received abnormally scored first sensor data and abnormally scored second sensor data.”; [0115]: “Once the event is ranked based on the score, it establishes a common reference for the abnormality between different types of the events.”;  [0119]: “The event sequence map 56 is then used to identify abnormal events 60, and the system may be configured to generate a notification 62 or report of these abnormal events.”; [0119]: “The notification 62 is generated after the ACS 52 analyzes and correlates the events when the abnormal events happen. By identifying abnormalities across multiple systems, synchronization events may be triggered, notifying workers and/or managers”; [0216]: “for intelligently finding business intelligence (across multiple sites) about abnormal correlated events with an abnormal score reference.”; Fig. 4; [0228]: “sends UC notifications to store manager's PC 100 and mobile device 76 automatically.”; Fig. 18; [0019]-[0020]; [0215] and Fig. 17)
…wherein the …notification comprises information related to the value derived from the monitored activity, an indication of the anomaly, and the determined cause of the anomaly, wherein one or more of the first format and the second format comprises an audio format, a video format, or a text format, or any combination thereof; (Lee: Fig. 18 showing alerts with text and video formatting in section D2, e.g. “Abnormality High Score Camera Snapshot For Event 5”; [0016]; [0066] The display may display real-time queue performance statistics and visual alerts to indicate an increased load on a queue based on the real-time queue status and the cashier's expected work performance. The display may also communicate each queue status to an individual such as a manager by at least one of visual and audio rendering.; [0068]: “…and an abnormality report generator configured to generate an abnormality report based on the correlated received abnormally scored first sensor data and abnormally scored second sensor data.”; [0119]: “The event sequence map 56 is then used to identify abnormal events 60, and the system may be configured to generate a notification 62 or report of these abnormal events.”; Fig.  [0220]: Area D5 shows a list of the most recent composite events E5, E14, E23 for quick reference by the user. Area D6 shows a list of the most recent sub-events, including correlated sub-events.; [0222]: As part of a composite event, the system may include non-key sub-events C5, C6, P2, A1 and L2 based on back-tracking their correlation to the key sub-events (i.e., the importance of the non-key sub-events may not have been determined until the later key sub events have been detected).; [0223]; [0227]: The system organizes and links all these events together as an OPEN POS abnormality incident key sub-event and bail out key sub-event with links to related "non-key" sub event details and media (video, snapshots and the like).; [0232] The system can thus notify the store manager or owner when the high abnormal incident happens with correlated sub-events summary information and details in the form of an abnormal composite event journal; [0042] Another feature of the system traces back all the abnormal events after one abnormal event has occurred; [0228] The system shows the alert with video images on the location map in area D2 of the BI dashboard screen 232, and sends UC notifications to store manager's PC 100 and mobile device 76 automatically.)
Although Lee clearly teaches “determining a single cause” as described above, Examiner finds that even assuming arguendo that Lee fails to clearly teach “determining a single cause” Applicant shows no criticality in the determination of a single cause for anomalies (Applicant’s disclosure merely generally reciting “determine a cause of the anomalies” [0034] without any further description or discussion of such determination) and determining a plurality of causes would be merely a duplication of parts and thus similarly the reverse, determining a single cause, has no patentable significance (MPEP 2144.04(VI)(B)). Alternatively or additionally, the determining of a single cause is merely making integral the determining of multiple correlated causes as taught by Lee (MPEP 2144.04(V)(B): “The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."”). For these reasons,  

Lee fails to teach:
Identifying/identify a policy setting associated with a commercial entity and a predetermined threshold of the policy setting, wherein the policy setting is stored at a database;
Monitoring/monitor, via a sensor at a first location, an activity of the commercial entity in relation to the policy setting, the sensor operable to monitor the commercial entity based at least in part on identifying an individual and a role of the individual within the commercial entity using gait recognition; (bold emphasis added)
Although Lee clearly describes using video based technologies to identify a customer within a commercial entity using gait recognition, e.g. identifying a customer pacing back and forth [0161], and further describing motion monitoring of customers and employees including determining slow cashiers [0233], identifying customers based on object movement and trajectory tracking and matching ([0149]-[0150]; [0154]), and using correlated monitored data for detected events, including wandering events, and discerning whether a moving object is a sales associate/employee, etc. [0227],  Lee fails to clearly articulate determining a “role of the individual…using gait recognition”, e.g. differentiating between a detected employee or customer based on gait 
Determining/determine a location of a user associated with the commercial entity relative to the off-site indicator panel; (bold emphasis added)
upon determining the value derived from the monitored activity satisfies the predetermined threshold of the policy setting, generating/generate a notification based at least in part on a condition of the off-site indicator panel, the notification based at least in part on the condition of the off-site indicator panel; (bold emphasis added)
determining/determine a current state of a user device and the off-site indicator panel based at least in part on generating the notification, wherein the current state of the user device is based at least in part on a type of content displayed at the user device;
altering/alter a type of the notification by converting the notification from a first format to a second format different from the first format based at least in part on determining the current state of the user device and the off-site indicator panel,…wherein one or more of the first format and the second format comprises an audio format, a video format, or a text format, or any combination thereof; (bold emphasis added)
transmitting/transmit the altered notification to at least one of the user device or the off-site indicator panel based at least in part on determining the current state of the user device and the off-site indicator panel and altering the type of notification.
Because although Lee describes determining locations of employees and sending electronic notifications/alerts to employees based on a detected abnormal event (Lee: [0148]; [0070]; [0119]; [0061]: “For notification, the system in accordance with a non-limiting feature of the disclosure uses the selected context for delivery of notification with unified communication or unified view portal when the application specific complex event is recognized.”; [0228]: “sends UC notifications to store manager's PC 100 and mobile device 76 automatically.” ), Lee fails to teach determining the user/employee’s location relative to the off-site indicator panel and transmitting altered/converted notifications to different format based on the state of the user device and off-site indicator panel.
Kuncl however, in analogous art of user notifications/alerts, teaches:
Determining/determine a location of a user associated with the commercial entity relative to the off-site indicator panel; (Kuncl: [0052]: “The user-location 218 is a physical geographic position of the user 203.”; [0057]: “The viewing area 226 is a set of geographic locations where a viewer can view the content 204 when displayed on a corresponding device.”; [0058]: “The computing system 100 can determine a user-absence 228 or a user-presence 230 relative to the viewing area 226. The user-presence 230 and the user-absence 228 are a status information regarding the user-location 218 compared to the viewing area 226.”; [0204]: “For example, the device selection module 518 can determine the suitable device as the device accessing the content-of-interest 206 when the user 203 is in the viewing area 226 and the computing system 100 has determined the user-presence 230.”; [0205]: “For further example, the device selection 
upon determining the value derived from the monitored activity satisfies the predetermined threshold of the policy setting, generating/generate a notification based at least in part on a condition of the off-site indicator panel, the notification based at least in part on the condition of the off-site indicator panel; (bold emphasis added) (Kuncl: Fig. 2; Figs. 5 “508” -> “510”; [0017]: “The active-content notification can be communicated to the user through a suitable device as identified by an alert device identification, using a suitable method as identified by an alert mechanism, at an appropriate level as identified by an alert magnitude, or a combination thereof according to an overall context, an interest rating, a user-activity, a user-location, a user-context, a user-attention measure, or a combination thereof. Further the user can be notified specific to relevant portions of the content-of-interest with respect to a content break or an idle portion therein.”; [0202]-[0209]: describing the device selection module for determining the suitable device for presenting the notification to the user; [0204]: “the device selection module 518 can determine the suitable device as the device currently being used to interface with the user 203.”; [0175]; [0180]: “The activity module 516 can determine the user-activity 220 from interactions of the user 203 with the first device 102, the second device 106, the host device 108, or a combination thereof.”; [0196]-[0197]: “The notification module 510 is configured to inform the user 203 regarding the content 204. The notification module 510 can recognize a notification scenario for generating the active-content notification 232. The notification module 510 can recognize the notification scenario based on the start time 211, the interest rating 212, the overall context 214, the user-context 222, the user-attention measure 224, or a combination thereof.”; [0219]: “The alert module 522 can generate the active-content notification 232 based on the user-attention measure 224, the idle portion 210, the content break 208, the 
determining/determine a current state of a user device and the off-site indicator panel based at least in part on generating the notification, wherein the current state of the user device is based at least in part on a type of content displayed at the user device; (Kuncl: Fig. 1-2; [0029]-[0031]; Figs. 5 “508” -> “510”; [0017]: “The active-content notification can be communicated to the user through a suitable device as identified by an alert device identification, using a suitable method as identified by an alert mechanism, at an appropriate level as identified by an alert magnitude, or a combination thereof according to an overall context, an interest rating, a user-activity, a user-location, a user-context, a user-attention measure, or a combination thereof. Further the user can be notified specific to relevant portions of the content-of-interest with respect to a content break or an idle portion therein.”; [0018]; [0044]; [0047] The overall context 214 can include surrounding information, such as the identity of the viewers or viewing location, rarity or heightened significance of the content 204, such as a championship game or a season finale, a type or title of the content 204,; [0153] The content analysis module 504 is configured to identify details regarding the content 204. The content analysis module 504 can be configured to detect the content-of-interest 206 of FIG. 2 or identify portions or segments within the content 204, such as determining the idle portion 210 of FIG. 2 or the content break 208.; [0157]; [0162]; [0164] The content break 208, the idle portion 210, or a combination thereof can be processed by the computing system 100 in notifying the user 203 or displaying the content 204 according to the content-delay setting 240 of FIG. 2.; [0167] The content analysis module 504 can use the first control unit 312, the second control unit 334, the host control unit 434, or a combination thereof to detect the content-of-interest 206 or the time-sensitive content 207, determine the idle portion 210 or the content break 208, or a combination thereof. The content analysis module 504 can reflect the results in a current status indication in the first storage unit 314, the second storage unit 346, the host storage unit 446, or a combination thereof.;  the overall context 214, the user-context 222, the user-attention measure 224, or a combination thereof for determining whether or not to notify the user 203. For example, the computing system 100 can notify the user 203 when the start time 211 is within a threshold amount of time from the current time, when the content break 208 or the idle portion 210 is set to end within a different threshold amount of time from the current time, or a combination thereof.; [0205]: “For further example, the device selection module 518 can determine the suitable device as the first device 102 when the first device 102 is on the user's person, such as indicated by movement patterns of the first device 102, data from the interface, the overall context 214, the user-context 222, or a combination thereof.”; [0219] The alert module 522 can generate the active-content notification 232 based on the user-attention measure 224, the idle portion 210, the content break 208, the overall context 214, the user-context 222, the interest rating 212, or a combination thereof. For example, the alert module 522 can generate the active-content notification 232 when … the content break 208 or the idle portion 210 is estimated or scheduled to end within a different duration from the current time, or a combination thereof.; [0224] The active-content notification 232 can be given based on start or end of the idle portion 210 or the content break 208 and not be limited to the start time 211.; [0230] The active-content notification 232 and the content-view setting 242 can allow the user 203 to view other instances of the content 204 during the content break 208 or the idle portion 210 without missing the portions relevant to the content-of-interest 206.)  
altering/alter a type of the notification by converting the notification from a first format to a second format different from the first format based at least in part on determining the current state of the user device and the off-site indicator panel,…wherein one or more of the first format and the second format comprises an audio format, a video format, or a text format, or any combination thereof; (bold emphasis added) (noting the BRI of the claimed limitation includes the altering/converting of the notification to various formats based on the current state(s) of the user device and off-site indicator panel, i.e. adapting the notification to a suitable format for each device receiving the notification based on their respective contexts, see  as clearly taught by Kuncl: Figs. 5, 6; [0017]-[0018]: “The active-content notification can be appropriately adjusted through the alert device identification, the alert mechanism, and the alert magnitude to adjust for the overall context, the user context, and the user-attention measure.”; [0047] The overall context 214 can include surrounding information, such as the identity of the viewers or viewing location, rarity or heightened significance of the content 204, such as a championship game or a season finale, a type or title of the content 204,; [0062]-[0063]; [0211]: “The mechanism selection module 520 can determine the alert mechanism 236 by selecting a mechanism, a method, an application, or a combination thereof suitable for informing the user 203. The mechanism selection module 520 can determine a suitable mechanism based on the viewing area 226, the user-location 218, the overall context 214, the user-context 222, the user-activity 220, the user-attention measure 224, or a combination thereof.”; [0212]: “For example, the mechanism selection module 520 can determine the alert mechanism 236 as the method or application having visible or audible capabilities when the overall context 214, the user-context 222, the user-activity 220, or a combination thereof overlap, are of personal nature, or a combination thereof as determined by the context module 508. Also for example, the mechanism selection module 520 can determine the alert mechanism 236 as having silent or relatively smaller or simpler display notification when the user-location 218 is at a work place or a public place, or when the overall context 214, the user-context 222, or the user-activity 220 do not overlap.”; [0217]: “Also for example, the alert module 522 can determine the alert magnitude 238 to be inversely related to the user activity, to provide less noticeable alerts when the user 203 is focused on the user-activity 220, when the user-context 222 is related to the overall context 214,  the idle portion 210, the content break 208, the overall context 214, the user-context 222, the interest rating 212, or a combination thereof. For example, the alert module 522 can generate the active-content notification 232 when … the content break 208 or the idle portion 210 is estimated or scheduled to end within a different duration from the current time, or a combination thereof.; [0224] The active-content notification 232 can be given based on start or end of the idle portion 210 or the content break 208 and not be limited to the start time 211.; [0230] The active-content notification 232 and the content-view setting 242 can allow the user 203 to view other instances of the content 204 during the content break 208 or the idle portion 210 without missing the portions relevant to the content-of-interest 206.; [0237]: “Movement in the physical world results in changes to the user-profile 216, the user-activity 220, devices involved therein, the user-attention measure 224, or a combination thereof, which can be used to further generate the active-content notification 232 according to a device, manner, or level appropriately corresponding to the changes in the situation or environment.”; [0223])
transmitting/transmit the altered notification to at least one of the user device or the off-site indicator panel based at least in part on determining the current state of the user device and the off-site indicator panel and altering the type of notification.(Kuncl: Fig. 1; Fig. 5-6; [0017]: “The active-content notification can be communicated to the user through a suitable device as identified by an alert device identification, using a suitable method as identified by an alert mechanism, at an appropriate level as identified by an alert magnitude, or a combination thereof according to an overall context, an interest rating, a user-activity, a user-location, a user-context, a user-attention measure, or a combination thereof. Further the user can be notified specific to relevant portions of the content-of-interest with respect to a content break or an idle portion therein.”; [0018]; [0204]: “For example, the device selection module 518 can 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Lee’s “method” and “apparatus” to include transmitting an altered/converted notification based on the current state of a user device and off-site indicator panel based at least in part on a type of content displayed at the user device as recited in the claims in view of Kuncl to provide appropriately adjusted notifications that provide enhanced noticeability and effectiveness of the notification and provide alerts that are more likely to be noticed by a user and provide flexibility for the system in providing content notifications and viewing additional content without missing relevant portions (Kuncl: [0018]; [0222]-[0224]; [0230]; [0237]; [0240]; [0239]: It has further been discovered that the active-content notification 232 based on the user-attention measure 224, the alert device identification 234, the alert mechanism 236, and the alert magnitude 238 provide enhanced noticeability and effectiveness for the computing system 100)(see MPEP 2143 G). 
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the monitoring and notification method(s) and system(s) taught by Lee, as described and sends UC notifications to store manager's PC 100 and mobile device 76 automatically.) describing providing automated notifications to various devices, including off-site, to a user based on context, and Kuncl (see at least [0047]-[0048]; [0207]; [0221]) describing displaying content having a context including a work-related function and selecting a device based on an overall work related context, the results of the combination were predictable (MPEP 2143 A).

Kuncl fails to teach:
Monitoring/monitor, via a sensor at a first location, an activity of the commercial entity in relation to the policy setting, the sensor operable to monitor the commercial entity based at least in part on identifying an individual and a role of the individual within the commercial entity using gait recognition; (bold emphasis added)
Identifying/identify a policy setting associated with a commercial entity and a predetermined threshold of the policy setting, wherein the policy setting is stored at a database;
Donovan however, in analogous art of providing alerts, teaches: 
Identifying/identify a policy setting associated with a commercial entity and a predetermined threshold of the policy setting, wherein the policy setting is stored at a database; (Donovan: Abstract; Fig. 1-2, 13B; [0014]-[0015]; [0065]: “Business filter 206 filters out primitive events based on a set of business rules. The set of business rules are defined by a system administrator, and are designed to customize the system to the business processes in which the present invention is being used. The set of business rules instruct the system which events to store, and which events to ignore to align the present system with business processes. For example, in a corporate setting, a business rule would instruct the system to ignore all primitive events of a certain type (e.g., motion) in the data center during hours during which the data center is scheduled to be serviced. This business filter eliminates unnecessary false alarms by disregarding events when they are not significant based on normal business processes”; [0068]-[0069]: Finally, alert/action engine 121 issues one or more alerts or performs one or more actions 123 based on the rules evaluated by the rule evaluation module 214.; [0120]; [0154] and Table 5; [0171] Note that the correlation engine would compute the weighted Sum of all these events and generate an alert based on the threshold value (defined below in the Rules table).)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Lee/Kuncl’s “method”, “apparatus”, and “medium” to identifying a policy setting associated with a commercial entity stored in the database in view of Donovan in order to eliminate false alarms by disregarding events that are not significant to normal business processes (Donovan: [0065])(see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Lee/Kuncl with the teachings of Donovan in the same field of monitoring and alerting systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lee (Abstract; [0113]-[0115]; [0119]) describing monitoring for abnormalities/events based on learned patterns and reference points and providing notifications based on the event correlations and Donovan (at least [0014]-[0015]; [0065]; Fig. 2) describing predefined rules as well as generation of new rules for 

Donovan fails to teach: 
Monitoring/monitor, via a sensor at a first location, an activity of the commercial entity in relation to the policy setting, the sensor operable to monitor the commercial entity based at least in part on identifying an individual and a role of the individual within the commercial entity using gait recognition; (bold emphasis added)
Birtcher however, in analogous art of business and customer monitoring, teaches: 
Monitoring/monitor, via a sensor at a first location, an activity of the commercial entity in relation to the policy setting, the sensor operable to monitor the commercial entity based at least in part on identifying an individual and a role of the individual within the commercial entity using gait recognition; (bold emphasis added) (Birtcher: [0039] The information obtained from detectors A and B are sent to a guest determinator of a virtual receptionist system that determines if a guest has arrived. The virtual receptionist system 300 is able to apply a set of logical rules to determine the meaning of various detector activities. For instance, different combinations of detectable events will represent a guest arriving, an employee arriving, a person (guest or employee) leaving, or a person pacing in the lobby. ; [0040] For example, if detector A is triggered, and detector B is triggered within a time period (e.g., 4 seconds), this would indicate that an employee is walking through the reception area to access the back office through interior door 165. The employee typically would not linger within the reception area 150, and would deliberately walk to the interior door 165 through the second region 185. ; [0041] In addition, if detector A is triggered, but detector B is not triggered within the same time period (e.g., 4 seconds), this would indicate that a guest is in the reception area 150. The guest would not typically walk to the interior door 165 to access the back office, but would instead linger in the reception area 150 waiting for assistance. )
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Lee/Kuncl/Donovan’s system and methods for monitoring activities and individuals associated with a commercial entity for abnormal events, including the monitoring of customer and employee movements, the identification of arriving 
	Furthermore, it would have been obvious to one having ordinary skill in the art to have modified Lee/Kuncl/Donovan’s system and methods of activity monitoring of a commercial entity to include identifying a “role” of an identified individual within the commercial entity using gait recognition in view of Birtcher by combining the monitoring and detecting of abnormal events, including monitoring customers and employees of a commercial entity using movement patterns and gait recognition, and notifying of the detected events taught by Lee/Kuncl/Donovan, as described above, with the monitoring of customers and employees taught by Birtcher in the same field of business and customer monitoring and notification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lee describing using camera and video based technologies to identify a customer 


Claims 2 and 13,
Lee/Kuncl/Donovan/Birtcher teach all the limitations of parent claims 1 and 12 above.
Lee further teaches 15 LCClaim further comprising: / wherein transmitting the altered notification further comprises:
transmitting/transmit the value derived from the monitored activity to the off-site indicator panel (Lee: [0015]-[0016]: “to provide real-time notification and incident management reports to a mobile worker and/or managers in real-time.”; [0063]: “Automated notification capability via unified communication to send external (offsite) notifications when an alarm is detected.”; [0215]: “At step S178 a unified view of data, including composite events and sub-events, is created for display (via a viewer) on a computer 100 in the form of a GUI, and a unified communication may also be forwarded to the computer 100 in the form of other alerts.” And Fig. 17;[0228]: “sends UC notifications to store manager's PC 100 and mobile device 76 automatically.”)  and
displaying/display the information related to the value derived from the monitored activity on the off-site indicator panel. (Lee: [0015]-[0016]: “to provide real-time notification and incident management reports to a mobile worker and/or managers in real-time.”; [0018]-[0020]; [0030]-[0032]; [0063]: “Automated notification capability via 


Claims 3 and 14,
Lee/Kuncl/Donovan/Birtcher teach all the limitations of parent claims 2 and 12 above.
Lee fails to clearly teach:
determining/determine the user is not located at the second location;
determining to transmit the altered notification to the user device based at least in part on determining the user is not located at the second location.
Because although Lee describes determining locations of employees and sending electronic notifications/alerts to employees based on a detected abnormal event (Lee: [0148]; [0070]; [0119]; [0061]; [0228]), Lee fails to explicitly recite determining that the user/employee is not at the second location (i.e. the location with the off-site indicator panel as recited in claims 2 and 13) and sending notifications (e.g. paging, email, etc. to a mobile device) to the user based on the determined user location.
Kuncl however further teaches:
determining/determine the user is not located at the second location (Kuncl:[0058]: “The computing system 100 can determine a user-absence 228 or a user-presence 230 relative to the viewing area 226. The user-presence 230 and the user-absence 228 are a status information regarding the user-location 218 compared to the viewing area 226.”; [0172]: ;
determining to transmit the altered notification to the user device based at least in part on determining the user is not located at the second location (Kuncl:[0058]: “The computing system 100 can determine a user-absence 228 or a user-presence 230 relative to the viewing area 226. The user-presence 230 and the user-absence 228 are a status information regarding the user-location 218 compared to the viewing area 226.”; [0172]: “The tracking module 506 can determine the user-absence 228 of FIG. 2 when the user-location 218 does not overlap and is not within the viewing area 226.”; [0204]: “the device selection module 518 can determine the suitable device as the device accessing the content-of-interest 206 when the user 203 is in the viewing area 226 and the computing system 100 has determined the user-presence 230.”; [0205]: “For further example, the device selection module 518 can determine the suitable device as the first device 102 when the first device 102 is on the user's person, such as indicated by movement patterns of the first device 102, data from the interface, the overall context 214, the user-context 222, or a combination thereof. Also for example, the device selection module 518 can determine the suitable device as the second device 106 when the user-location 218 is within a threshold distance from the second device 106 or specific locations relative to the second device 106 as predetermined by the computing system 100.”)
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Lee’s “method” and “apparatus” to clearly 
	Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lee and Kuncl in the same field of user notification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lee ([0106]; [0061]-[0063]; [0215]: “At step S178 a unified view of data, including composite events and sub-events, is created for display (via a viewer) on a computer 100 in the form of a GUI, and a unified communication may also be forwarded to the computer 100 in the form of other alerts.”) describing various computers/displays for providing notifications to a user based on context, and Kuncl (see at least [0047]-[0048]; [0207]; [0221]) describing displaying content having a context including a work-related function and selecting a device based on an overall work related context, the results of the combination were predictable (MPEP 2143 A).

Claims 4 and 15,
Lee/Kuncl/Donovan/Birtcher teach all the limitations of parent claims 1 and 12 above.
Lee further teaches further comprising: / wherein the instructions are further executable by the processor to:
displaying/display a second notification comprising the information related to the value derived from the monitored activity on an on-site indicator panel located at the first location. (Lee: [0133]-[0134]: “The system can alert the worker (who may be wearing special eyeglasses which also displays real-time store operations data, such as number of cars, and orders, or who may be viewing a real-time display to speed up a worker's order processing, etc.) to speed up the order processing rate or manager to put extra resources for the drive thru.”; Fig. 12 “In store or remote store owner or store manager..."; Fig. 15 and [0205])

Claims 5 and 16,

Lee fails to teach further comprising: / wherein the instructions are further executable by the processor to:
22upon determining a user associated with the commercial entity is watching subscription programming on a display of the user device or the off-site indicator panel, displaying the altered notification on the display. 
Kuncl however further teaches further comprising: / wherein the instructions are further executable by the processor to:
22upon determining a user associated with the commercial entity is watching subscription programming on a display of the user device or the off-site indicator panel, displaying the altered notification on the display. (Kuncl: Figs. 5 “510” & 6 “606”-> “608”; [0202]-[0209]: describing the device selection module for determining the suitable device for presenting the notification to the user; [0204]: “the device selection module 518 can determine the suitable device as the device currently being used to interface with the user 203.”; [0027]: “The first device 102, the second device 106, the host device 108, or a combination thereof can further be an entertainment or audio visual device, such as a television, …”; [0053]: “As a more specific example, user-activity 220 can include … watching television,”; [0203]: “The device selection module 518 can determine the suitable device based on the viewing area 226, the user-location 218, the overall context 214, the user-context 222, the user-activity 220, the user-attention measure 224, or a combination thereof.”) 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Lee’s “method” and “apparatus” to include displaying the notification on a display that is currently being used, specifically if watching subscription programming, e.g. television, as recited in the claims in view of Kuncl to provide appropriately adjusted notifications that provide enhanced noticeability and effectiveness of the notification and provide alerts that are more likely to be noticed by a user (Kuncl: [0018]; [0222]-[0223]; [0237])(see MPEP 2143 G). 
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the monitoring and notification method(s) and system(s) taught by Lee with the context 

Claim 6, 
Lee/Kuncl/Donovan/Birtcher teaches all the limitations of parent claim 5 above.
Lee further teaches f5 Claim urther comprising: 
displaying a live feed of the first location on the display in conjunction with the altered notification. (Lee: [0061]: “For notification, the system in accordance with a non-limiting feature of the disclosure uses the selected context for delivery of notification with unified communication or unified view portal when the application specific complex event is recognized.”; [0030]: “provides an automated online unified view with a summary dashboard for fast chain store business intelligence monitoring”; [0220]: “Area D4 shows a camera view of the site, which could be either video or still images. The camera view could be either a live feed of the site or recorded images associated with the composite event or sub-event.”; Fig. 18)

Claim 8,
Lee/Kuncl/Donovan/Birtcher teach all the limitations of parent claims 1 above.
Lee further teaches wherein the activity being monitored comprising: 
counting a number of customers at the first location. (Lee: [0023]: “A non-limiting feature of the disclosure provides a data mining process that supports staffing decisions based on expected customer demand extracted from prior data collected from video based 
Claims 9 and 19,
Lee/Kuncl/Donovan/Birtcher teach all the limitations of parent claims 1 and 12 above.
Lee further teaches wherein the activity being monitored comprising/comprises: 
capturing an image of a customer via the sensor; (Lee: [0078]: “each video of the plurality of videos including video images and metadata of the video image, the metadata including data corresponding to a face value of a unique face, comparing face values of the plurality of videos,”; [0082]: “a method of determining an identity of a customer at a site, the method including detecting, using at least one video imager, a unique customer”)
identifying the customer via performance of a customer recognition algorithm in relation to the image of the customer. (Lee: [0065]: “Such a system may include a system to detect a face, extract a face feature vector, and transmit face data to a customer table module and/or a queue statistics module.”; [0078]: “each video of the plurality of videos including video images and metadata of the video image, the metadata including data corresponding to a face value of a unique face, comparing face values of the plurality of videos,”; [0082]: “the method including detecting, using at least one video imager, a unique customer based on a customer face at the site based on face data corresponding to a face value of a unique face, the unique customer data including at least customer name and previously stored face data, and comparing the detected face data with the previously stored face data and determining whether the identity of the unique customer corresponds to the unique customer data”; [0147]: “the unique customer data including at least customer name and previously stored face data, and comparing the detected face data with the previously stored face data and determining whether the identity of the unique customer corresponds to the unique customer data”; [0149])

Claim 10,
Lee/Kuncl/Donovan/Birtcher teach all the limitations of parent claim 1 above
Lee further teaches wherein the activity being monitored comprising: 
tracking a location of an employee associated with the commercial entity. (Lee: [0080]: “a method of managing a workforce at a site is provided, the method including monitoring the location of at least one employee at the site,”; [0126]: “employee track records, may be based on order and RFID tracking.”; Fig. 5; [0148]: “The system also has the ability to track and record how long it took for the employee to greet the customer, as well as to determine the originating location of the employee at time of dispatch.”; [0227]: “The detection of `no cashier` can be inferred by the system from no moving object detected from video, no face detected from video of camera facing the cashier in POS terminal, or reading employee tag from wireless, etc.”; [0147]: “In this regard, each sales staff member holds a location-identifying device (such as, for example, a mobile POS, RFID tag, tablet PC, mobile PC, pager, smartphone, and the like),”)
Claim 11,
Lee/Kuncl/Donovan/Birtcher teach all the limitations of parent claim 1 above.
Lee further teaches the activity being monitored comprising: 
25 tracking an aspect of a product or service associated with the commercial entity, the aspect of the product or service comprising at least one of a number of customers served, a location of a customer, customer satisfaction, a number of sales, a number of contacts, a number of products produced, a number of products served, a number of products received, 30 a number of products delivered, a location of a product, and revenue generated. (Lee: [0148]: “and at step S52 the location of a customer is monitored.”; [0117]-[0118] describing examples of cross relationship abnormalities that are monitoring for at a site including; [0133]-[0139]: describing examples of types of determinations/analysis that can be performed based on the various collected/monitored information/activities/events)

20Claim 17, 
Lee/Kuncl/Donovan/Birtcher teach all the limitations of parent claim 12 above.
Lee further teaches wherein the instructions are further executable by the processor to:
displaying a live feed of the first location on the display in conjunction with the altered notification. (Lee: [0061]: “For notification, the system in accordance with a non-limiting feature of the disclosure uses the selected context for delivery of notification with unified communication or unified view portal when the application specific complex event is recognized.”; [0030]: “provides an automated online unified view with a summary dashboard for fast chain store business intelligence monitoring”; [0220]: “Area D4 shows a camera view of the site, which could be either video or still images. The camera view could be either a live feed of the site or recorded images associated with the composite event or sub-event.”; Fig. 18)

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
Lee/Kuncl/Donovan/Birtcher, as applied to parent claims 1 and 12 above, in view of 
Alicherry et al. US 20080183825 A1 hereinafter “Alicherry”.
Claims 7 and 18,
Lee/Kuncl/Donovan/Birtcher fail to teach:
10 upon determining a display of the user device or the off-site indicator panel is deactivated, activating the display; and 
displaying the altered notification on the display. 
Alicherry however, in analogous art of notifying remote users, teaches:
10 upon determining a display of the user device or the off-site indicator panel is deactivated, activating the display (Alicherry: Figs. 5-6 and [0066] and [0080]: “method 600 of FIG. 6 includes a method for alerting a user that a message is available if the user device associated with the user is inactive,”; [0067]: “At step 504, the management system determines that a secure connection does not exist between the secure client and secure gateway.”; [0082]: “At step 610, a determination is made as to whether the secure client is configured to activate the user device upon receiving an available message.”), activating the display (Alicherry: Figs. 5-6 and [0066] and [0080]; [0071]: “Since the message adapted for triggering the secure client to switch from an inactive state to an active state basically triggers the secure client to wake up from a sleep mode or dormant mode to an active mode,”; [0072]; [0074]: “At step 520, in response to the wake-up message, the secure client switches from an inactive state to an active state (e.g., the ; and 
displaying the altered notification on the display. (Alicherry: Figs. 5 and 6 and [0066] and [0080]: “and presenting the available message to the user in response to a determination that the user device has switched from an inactive state to an active state.”; [0069]: “the messaging application waits until the management system triggers the secure client to establish a secure connection with the secure gateway of the private network and, after the secure connection is established, the secure client requests delivery of the available message from the messaging application to the secure client using the secure connection between the secure client and the secure gateway.”)
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Lee/Kuncl/Donovan/Birtcher’s “method” and “apparatus” to include triggering activation of remote users' displays to present notifications in view of Alicherry in order to reduce delays in remote enterprise users receiving important messages and therefore increase user efficiency (Alicherry: Abstract; [0002]-[0003]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lee/Kuncl/Donovan/Birtcher and Alicherry, as described above, in the same field of user notification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kuncl ([0050]; [0060]; [0066]; [0228]-[0229]; [0231]) describing adjusting device settings to deliver notifications, the results of the combination were predictable (MPEP 2143 A).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20090299814 A1 describing systems and methods of activity detection and tracking of individuals including gait recognition. ; 
US20040228503A1 describing video-based gait recognition and classification for the identification of a subject or attribute of the subject 
P. Turaga, R. Chellappa, V. S. Subrahmanian and O. Udrea, "Machine Recognition of Human Activities: A Survey," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 18, no. 11, pp. 1473-1488, Nov. 2008, doi: 10.1109/TCSVT.2008.2005594.
P. V. K. Borges, N. Conci and A. Cavallaro, "Video-Based Human Behavior Understanding: A Survey," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 23, no. 11, pp. 1993-2008, Nov. 2013, doi: 10.1109/TCSVT.2013.2270402.
Lim et al. WO2010036091A2 describing using motion and gait analysis to determine human intention
Angell et al. US 8831972 B2 describing determining desirable and undesirable customers based on detected risk according to factors such as loitering or pace, e.g. to determine risk of the customer shoplifting/being a shoplifter
Kahn et al.  US 20080175443 A1 describing the identification of workers vs. supervisors handling a mobile device based on detected gait of the individual 
US 20090002155 A1 describing event detection and tracking including determining long term behaviors based on monitored events including group memberships and roles
Angell et al. US 20090083122 A1 describing identifying customer behavior types from continuous video monitoring including based on behavior patterns associated with walking pace 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHELBY A TURNER/Examiner, Art Unit 3624